IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-40406
                             Summary Calendar
                            __________________


                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          WESLEY WILLIAM WALTER,

                                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:94-CV-310
                         - - - - - - - - - -
                           February 7, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wesley William Walter appeals the district court's denial of

his motion filed pursuant to 28 U.S.C. § 2255.              Walter's claim

regarding counsel's failure to file a notice of appeal is without

merit because    Walter    validly   waived   his   right   to   appeal   his

sentence.   See United States v. Portillo, 18 F.3d 290, 293 (5th

Cir.), cert. denied, 115 S. Ct. 244 (1994).          Walter's claim that

his plea agreement was vague and unenforceable because it failed to

specify that other criminal acts may be used against him at


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
sentencing also is without merit.          Any indication of such in the

plea agreement would have been purely speculative and thus properly

was not included in the agreement.         We do not address for the first

time   on   appeal    Walter's   newly-raised   argument   concerning    the

allegedly    "false    facts   of   jurisdiction"   contained   within   the

indictment.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

                        APPEAL DISMISSED.




                                       2